Citation Nr: 0721638	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.	Entitlement to a rating in excess of 20 percent for 
hypertension.

2.	Entitlement to an increased initial rating for a 
sprained left ankle with minimal residuals, evaluated as 
noncompensable prior to December 12, 2002, and as 10 
percent disabling, thereafter.

3.	Entitlement to an increased rating for a right ankle 
injury with residual traumatic arthritis, evaluated as 
noncompensable prior to December 12, 2002, and as 10 
percent disabling, thereafter.

4.	Entitlement to a compensable evaluation for a left great 
toe with traumatic arthritis, status post 
reconstruction.

5.	Whether the recoupment of the veteran's special 
separation benefit (SSB) pay by withholding VA 
disability compensation was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) in Winston-Salem, South Carolina.

The Board notes that, in October 2003 and in November 2006, 
the veteran requested to testify during a hearing conducted 
via video conference with a Veterans Law Judge.  He was 
scheduled for an in-person hearing at the RO in March 2007, 
but failed to appear and did not request that the hearing be 
rescheduled.  As such, the Board is of the opinion that all 
due process requirements were met regarding the veteran's 
hearing request.

Also, the Board notes that, in a September 2002 rating 
decision, the RO granted a 20 percent rating for 
hypertension, effective from April 22, 2002.  In January 
2003, the veteran submitted a notice of disagreement 
apparently as to the effective date of that rating for his 
hypertension.  In June 2006, the RO issued a statement of the 
case as to the matter.  Although the veteran's service 
representative included this claim among those discussed in a 
December 2006 written presentation in the veteran's case, a 
timely substantive appeal is not currently of record 
regarding the veteran's claim for an effective date prior 
April 22, 2002 for the award of a 20 percent rating for 
hypertension, nor has the matter has not been certified for 
appellate consideration.

Finally, in an October 2003 substantive appeal (VA Form 9) 
the veteran said that in "the Rating Decision, my left knee 
injury" was not mentioned, and requested that the RO 
consider the condition.  It is unclear if, by this statement, 
the veteran seeks to raise a claim for service connection for 
a left knee disorder.  If so, either he or his representative 
should contact the RO and set forth the specific nature of 
this claim.  

The issue as to the propriety of the recoupment of the 
veteran's SSB pay by withholding VA disability compensation 
is addressed in this decision on a very narrow legal basis as 
that is how it has been presented.  As a result of action 
taken herein, a combined 50 percent rating will be assigned.  
This may affect the pace of recoupment.  Moreover, to the 
extent the provisions of Section 641 of the National Defense 
Authorization Act for Fiscal Year 2004, concerning retirement 
pay where a veteran has a 50 percent disability rating may 
apply, that matter is referred to the RO for appropriate 
action.  The recoupment issue decided herein concerns the 
propriety of the recoupment to the extent that it has been 
thus far accomplished under the facts as presented.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
hypertension is not manifested by diastolic blood 
pressure predominantly 120 or more with moderately 
severe symptomatology.

2.	Prior to December 12, 2002, the probative medical 
evidence of record demonstrates that the veteran's 
service-connected left ankle disability was manifested 
by subjective complaints of pain with full range of 
motion, normal gait and no instability or flare-ups.

3.	From December 12, 2002, the probative medical evidence 
of record demonstrates that the veteran's service-
connected left ankle disability is manifested by 
subjective complaints of pain, with some limitation of 
motion, mild effusion, flare ups, tenderness at the 
lateral and anterior aspect of the ankle and mild 
effusion, that does not equate to marked range of motion 
impairment. 

4.	Prior to December 12, 2002, the probative medical 
evidence of record demonstrates that the veteran's 
service-connected right ankle disabiity was manifested 
by subjective complaints of pain with full range of 
motion, normal gait and no instability, or flare ups.

5.	From December 12, 2002, the probative medical evidence 
of record demonstrates that the veteran's service-
connected right ankle disability is manifested by 
subjective complaints of pain, with some limitation of 
motion, flare-ups, and ankle tenderness, with no 
instability, that does not equate to marked range of 
motion impairment.

6.	Giving the veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that his service-connected left great toe 
disability is manifested by subjective complaints of 
metatarsophalangeal (MTP) and metacarpal phalangeal (MP) 
joint pain, swelling, and limitation of motion and 
additional functional limitation with flare ups (heavy 
lifting aggravated foot pain), without muscle atrophy, 
weakness, or instability that more nearly approximates 
moderate foot injury.

7.	Under the facts presented, appellant was given a SSB of 
in excess of $36,000 at separation from service.  He is 
not entitled to VA compensation and SSB payment 
concurrently during the time this issue was developed.




CONCLUSIONS OF LAW

1.	 The schedular criteria for a rating in excess of 20 
percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code (DC) 
7101 (2006).

2.	The schedular criteria for an initial compensable 
evaluation, prior to December 12, 2002, and a rating in 
excess of 10 percent thereafter, for a sprained left 
ankle with minimal residuals are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, DC 5299-5271 
(2006).

3.	The schedular criteria for a compensable evaluation 
prior to December 12, 2002, and a rating in excess of 10 
percent thereafter, for a right ankle injury with 
residual traumatic arthritis, are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5271 (2006).

4.	Resolving doubt in the veteran's favor, the schedular 
criteria for a 10 percent rating, but no more, for the 
veteran's service-connected left great toe with 
traumatic arthritis, status post reconstruction, are 
met.  38 U.S.C.A. §§1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.27, 
4.71a, DC 5280-5284 (2006).

5.	The recoupment of SSB during the course of this appeal 
was proper under the facts in effect at the time.  
38 C.F.R. § 3.700 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  While the 
veteran's claim for an increased rating for his left toe 
disability is being granted herein, the Board leaves to the 
RO the assignment of an appropriate effective date.  As the 
veteran's claims for increased ratings for his service-
connected ankle and hypertension disabilities are being 
denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claims. 

In a May 2002 letter, issued prior to the September 2002 
rating decision, and in November 2002 and March 2005 letters, 
the RO informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis-Increased 
Ratings

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease to injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses 
is to be avoided. Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2006).  However, in Esteban v. Brown, 6 Vet. App. 259, 
262 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping of the symptomatology" of the 
other condition.

A.	Hypertension

Service connection for hypertension was granted by the RO in 
a February 1994 rating decision that awarded a noncompensable 
disability evaluation under DC 7101.  

Under DC 7101, a 20 percent disability rating is warranted 
when the diastolic pressure is predominantly 110 or more, or 
the systolic pressure predominantly is 200 or more.  38 
C.F.R. § 4.104, DC 7101.  A 40 percent rating is warranted 
for diastolic pressure predominantly 120 or more, with 
moderately severe symptoms.  Id.  A 60 percent rating is 
warranted where diastolic pressure is 130 or more with severe 
symptoms.  Id.  Note 1 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For the 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90 millimeters 
(mm.) or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160 
millimeters (mm.) or greater with a diastolic blood pressure 
of less than 90 mm.  Note 2 states: Evaluate hypertension due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, as part of the condition causing 
it rather than by a separate evaluation.

In April 2002, the RO received the veteran's current claim 
for a compensable evaluation for his service connected 
hypertension that was awarded a 20 percent evaluation in the 
September 2002 rating decision.  

VA medical records dated in April 2002 reflect blood pressure 
readings of 154/97 and 171/95.

The objective medical evidence of record also includes the 
findings of a September 2002 VA examination.  According to 
the examination report, the veteran said he occasionally had 
headaches with high blood pressure and that he took two pills 
daily for his hypertension.  Blood pressure readings at that 
time were 190/112 millimeters of mercury (mmHg), 202/112 
mmHg, and 182/102 mmHg.  The diagnosis was uncontrolled 
hypertension under treatment.

VA medical records, dated in September 2002, indicate the 
veteran was seen in the emergency room for complaints of 
increased blood pressure that was 152/76.  He had a high 
stress job and said his blood pressure increased during the 
day.  October 2002 VA medical records reveal that the 
veteran's blood pressure was not controlled and his 
prescribed medication was adjusted.  

When examined by VA in December 2002, the veteran's blood 
pressure readings were reported as 180/100 mmHg, 170/100 
mmHg, and 177/98 mmHg.  He took prescribed medication to 
control his hypertension.  The diagnosis was hypertensive 
vascular disease under treatment without control.

The VA outpatient records, dated from 2003 to 2005, reflect 
the veteran's fluctuating blood pressure readings, that 
ranged from 152/98 (in May 2003), to 193/94 (in March 2004), 
to 148/70 (in October 2004).

According to a January 2005 VA examination report, the 
veteran took prescribed medications and aspirin for his heart 
and hypertension disorders.  He had no symtoms of weakness in 
his extremities or history of stroke.  In July 2004, he 
experienced chest discomfort and test results revealed mild 
ischemic changes at the anterolateral region.  The veteran 
had not worked since 2003 and was able to perform his daily 
activities and walk for approximately 20 to 30 minutes 
without dyspnea or chest pain.  His blood pressure readings 
were 156/88, 158/90, and 158/92.  His heart rate was regular 
with a faint systolic murmur noted at the pulmonic area.  
There was no wheezing or rales by auscultation and no 
hepatomegaly, ankle edema, evidence of heart failure or 
peripheral vascular disease.  Results of an electrocardiogram 
(EKG) showed sinus brachycardia that the VA examiner thought 
was most likely due to the veteran's blood pressure 
medication.  The diagnosis was essential hypertension under 
treatment.  The VA examiner opined that the veteran's 
atherosclerotic heart disease was most likely secondary to 
his hypertension.

In a February 2005 rating decision, the RO granted service 
connection and a separate compensable rating for coronary 
artery disease.

VA medical records, dated from 2002 to 2005 include blood 
pressure readings essentially below 100 diastolic and below 
200 systolic.  The September and December 2002 VA examination 
reports reflect that the veteran's hypertension was 
uncontrolled.  When seen in the VA outpatient clinic in 
September 2002, uncontrolled hypertension was again noted and 
the veteran's medication was adjusted.  But, when examined by 
VA in January 2005, the veteran's blood pressure was 156/90, 
158/90, and 158/92 on three readings.  That VA examiner 
opined that the veteran's atherosclerotic heart disease was 
due to his hypertension

There is no evidence that the veteran had moderately severe 
symptomatology.  Although, the veteran's systolic blood 
pressure readings have fluctuated, and been predominantly 
above 140, in fact it appears that his systolic reading 
reached 202 only once: in September 2002, but it was not 
repeated during any subsequent blood pressure reading on VA 
examination or in a clinic visit.  Such evidence cannot be 
construed as moderately severe symptomatology.  Thus there is 
no evidence of an essential element needed for a higher 
evaluation under Diagnostic Code 7101.  To the extent that 
the veteran's service-connected hypertension has caused his 
recently diagnosed coronary artery heart disease, the RO 
granted service connection and a separate compensable 
disability evaluation in February 2005 for that disability.

In view of the foregoing, the veteran's service-connected 
hypertension does not demonstrate medical findings showing 
diastolic pressures of predominantly 120 or more with 
moderately severe symptomatology.  Thus, the preponderance of 
the evidence is against hypertension of sufficient severity 
as to support a rating in excess of 20 percent.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

B.	Ankle and Toe Disabilities

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Degenerative arthritis (hypertrophic or osteoarthritis) where 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2006).  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  Id.

1.	Right and Left Ankles

Service connection for residuals of a right ankle injury with 
residual traumatic arthritis was granted by the RO in the 
February 1994 rating decision that was awarded a 
noncompensable disability evaluation under DC 5271. 

In April 2002, the RO received the veteran's claim regarding 
his ankle disabilities.

In the September 2002 rating decision, the RO granted service 
connection for the veteran's left ankle disability that was 
assigned a noncompensable disability evaluation, effective 
April 22, 2002. 

In June 2003, the RO awarded 10 percent ratings for the right 
and left ankle disabilities, effective from December 12, 
2002.

The veteran's service-connected right ankle is evaluated as 
10 percent disabling, from December 12, 2002, under DC 5271.  
DC 5271 pertains to limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271.  Under DC 5271, a 10 percent 
rating is assigned for moderate range of motion impairment.  
Id.  A maximum 20 percent rating is assigned for marked range 
of motion impairment.

The veteran's left ankle is similarly evaluated, but rated 
under DC 5299-5271.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen. 38 C.F.R. § 4.27. Here, the veteran's service- 
connected left ankle sprain residuals are rated as analogous 
to limitation of motion of the ankle under DC 5271.  38 
C.F.R. § 4.20.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II (2006).

In September 2002, the veteran underwent VA orthopedic 
examination.  According to the examination report, he 
complained of residual ankle pain with activity, denied 
having any flare-ups, and did not use an assistive device to 
walk.  On examination, there was full normal range of left 
and right ankle motion with no pain, fatigue, tenderness, 
redness, abnormal movement, or ankylosis.  Weight bearing was 
good and gait was normal.  There was no ankylosis.  The 
veteran indicated he had not missed any work as a corrections 
officer due to his ankle disabilities.  The diagnoses were 
sprained left ankle with minimal residuals and sprained right 
ankle with residuals.

According to a December 2002 VA examination report, the 
veteran complained of bilateral ankle pain with walking and 
standing.  Range of motion of the left ankle was dorsiflexion 
to 0 degrees and plantar flexion to 25 degrees.  Range of 
motion of the right ankle was dorsiflexion to 0 degrees and 
plantar flexion to 35 degrees.  The veteran had good pulses 
in the dorsalis pedis of the posterior tibial arteries of the 
right foot.  The diagnoses were residuals of multiple sprains 
of the right ankle with a history of traumatic arthritis and 
residuals of multiple sprains of the left ankle, with 
limitation of motion in both ankles.

X-rays of the left ankle taken by VA in July 2004 revealed 
degenerative joint diease at the medial ankle mortise.

In January 2005, the veteran underwent VA orthopedic 
examination.  The veteran reported bilateral ankle pain at 
the anterior and lateral aspect of the ankles.  Prolonged 
walking caused some swelling and he experienced some 
stiffness in cold weather. There was no giving way or locking 
sensation.  His ankle pain was treated with prescribed pain 
medication.  The veteran had flare up of ankle pain on 
prolonged walking or more than 30 minutes.  Ascending and 
descending stairs and running aggravated ankle pain.  He 
avoided running.  The examiner noted that the veteran had 
additional functional impairment during flare-up.  The 
veteran walked without an assistive device and did not use an 
ankle brace or cane.  He had no ankle surgery and no episodes 
of dislocation or subluxation or history of inflammatory 
arthritis.  He was able to perform daily activities and walk 
around for about 20 to 30 minutes but walking more than 30 
minutes caused pain and occasional ankle swelling, 
particularly in the left ankle.

On examination, the veteran walked into the examination room 
in regular steps with no limp or use of a walking cane.  He 
was able to remove his shoes and socks.  Range of motion of 
the left ankle was dorsiflexion from 0 to 10 degrees and then 
pain. Plantar flexion was from 0 to 24 degrees and then pain.  
There was left ankle tenderness at the anterior and lateral 
aspect of the ankle and mild effusion but no erythematous 
change, muscle atrophy or muscle weakness, nor was there 
instability or crepitation.  There was left ankle pain on 
motion and additional losses of motion due to pain of 
dorsiflexion of 10 degrees and plantar flexion of 20 degrees.  
Repetitive motion showed no additional loss of motion and no 
fatigue, incoordination or lack of endurance.

Range of motion of the right ankle was dorsiflexion from 0 to 
15 degrees and then pain and plantar flexion from 0 to 30 
degrees and then pain.  There was right ankle tenderness at 
the lateral and anterior aspect with no effusion, 
erythematous change, muscle atrophy, or muscle spasm.  There 
was no instability or crepitation noted.  The examiner 
reported that the veteran had right ankle pain on motion with 
additional losses of motion due to pain as dorsiflexion of 5 
degrees and plantar flexion of 15 degrees.  Repetitive use 
showed no additional loss of motion and no fatigue, 
incoordination, or lack of endurance.  

Further, it was noted that the veteran was able to bear 
weight on both legs with no apparent functional limitation on 
walking or standing during the examination.  The veteran was 
unable to stand on his toes or squat because of ankle and 
foot pain.  His feet had no callus, or skin breakdown, and 
there was no unusual shoe wear pattern.  The diagnoses were 
status post left ankle sprain, degenerative joint diease of 
the left ankle with residual pain and limitation of motion, 
and status post right ankle strain, degenerative joint 
disease of the right ankle with residual pain and limitation 
of motion.  

a)	Right Ankle

For the period prior to December 12, 2002, the objective 
medical evidence of record reflects that the veteran's 
service-connected right ankle disability was manifested by 
subjective complaints of pain with normal range of motion but 
no evidence of weakness or instability.  His gait was normal 
and he denied flare ups.  Such findings do not meet or even 
approximate a compensable rating for the right ankle 
disability for the period in question.

For the period from December 12, 2002, the Board is of the 
opinion that a rating in excess of 10 percent for the 
veteran's service-connected right ankle disability is not 
warranted.  The pertinent medical evidence includes the 
veteran's subjective complaints of pain with walking, 
standing, and using stairs, although VA examiners repeatedly 
reported that his gait was normal and there was no ankle 
instability.  The evidence also shows that the right ankle 
disability causes some limitation of motion due to pain.  In 
December 2002, range of motion of the right ankle was 
dorsiflexion to 0 degrees and plantar flexion to 35 degrees 
and, in January 2005, dorsiflexion was from 0 to 15 degrees 
and plantar flexion from 0 to 30 degrees.  The January 2005 
VA examiner reported that pain on motion caused an additional 
loss of 5 degrees in dorsiflexion and 15 degrees of plantar 
flexion.  Ankle tenderness was noted but there was no 
effusion, muscle atrophy or muscle spasm, nor was there 
instability or crepitation.  Although the VA examiner said 
that the veteran had additional functional impairment during 
flare-up , apparently associated with prolonged standing or 
walking, the veteran did not walk with a limp or use a cane 
and there was no apparent functional limitation on walking or 
standing during the examination.  Such findings do not meet 
or approximate the criteria for marked limitation of motion 
impairment under DC 5271.    

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to both the 
veteran's right ankle pain are contemplated in 10 percent 
rating assigned effective December 12, 2002.  There is no 
indication that pain, due to disability of the right ankle, 
causes functional loss greater than that contemplated by the 
10 percent evaluation now assigned from December 12, 2002.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

The preponderance of the objective medical evidence of record 
is against  a compensable rating prior to December 12, 2002, 
and in excess of 10 percent thereafter, for the veteran's 
service-connected right ankle disability.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

b)	Left Ankle

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. at 58 as to the primary 
importance of the present level of disability is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

For the period prior to December 12, 2002, the Board is of 
the opinion that the objective medical evidence of record 
does not warrant an initial compensable rating for the 
veteran's service-connected left ankle disability.  When 
examined by VA in September 2002, there were subjective 
complaints of ankle pain although the veteran had full range 
of motion of the left ankle with a normal gait and no 
instability or flare ups.  Such findings do not meet or 
approximate the criteria for an initial compensable 
disability rating for the period in question.

For the period since December 12, 2002, the Board is of the 
opinion that a rating in excess of 10 percent is not 
warranted for the veteran's service-connected left ankle 
disability.  The collective medical evidence includes the 
veteran's subjective complaints of ankle pain while walking, 
standing, or using stairs.  He also experiences some 
limitation of motion due to pain, as reported in December 
2002, when dorsiflexion from was from 0 to 10 degrees and 
plantar flexion was from 0 to 25 degrees.  In January 2005, 
the VA examiner reported that dorsiflexion was from 0 to 10 
degrees and plantar flexion was from 0 to 24 degrees.  That 
examiner also said there was additional loss of motion due to 
pain of 10 degrees of dorsiflexion and 20 degrees of plantar 
flexion.  Although there was some ankle tenderness and mild 
effusion, there was no muscle weakness, instability, 
crepitation, or atrophy.  It was noted that the veteran's 
gait was normal.  While the VA examiner said that the veteran 
had additional functional impairment during flare-up, 
apparently associated with prolonged standing or walking, he 
did not walk with a cane, his gait was normal, and no 
apparent functional limitation on walking or standing during 
the examination was reported.  Such findings to not 
approximate marked limitation of motion impairment under DC 
5271. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to both the 
veteran's left ankle pain are contemplated in 10 percent 
rating assigned effective December 12, 2002.  There is no 
indication that pain, due to disability of the left ankle, 
causes functional loss greater than that contemplated by the 
10 percent evaluation now assigned from December 12, 2002. 38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown.

The preponderance of the objective medical evidence of record 
is against an initial compensable rating prior to December 
12, 2002, and a rating in excess of 10 percent thereafter, 
for the veteran's service-connected left ankle disability.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected left 
ankle disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

2.	Great Left Toe

Service connection for the veteran's left toe disability was 
granted by the RO in the February 1994 rating decision that 
assigned a noncompensable disability rating under DC 5284.  
More recently, the RO evaluated the veteran's toe disability 
under DC 5280-5284.  Thus, the veteran's toe disability is 
evaluated as impairment resulting from other foot injuries 
(DC 5284). 

Under 38 C.F.R. § 4.71a, DC 5284, a 10 percent rating is 
assigned for a moderate foot disability.  Moderately severe 
foot disabilities are rated as 20 percent disabling, and a 
maximum rating of 30 percent is assigned for severe foot 
disability.  Id.  A notation following this diagnostic code 
provides that a 40 percent rating is to be assigned with 
actual loss of use of the foot.

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.71a, DC 5283 (2006).  A 20 percent evaluation requires 
moderately severe malunion or nonunion.  Id.  A 30 percent 
evaluation requires severe malunion.  Id.

As noted, the term "moderate" in the context of Diagnostic 
Code 5284 is not defined by regulation; however, the Board 
notes that the overall regulatory scheme contemplates a 10 
percent rating in cases of ankylosis in good weight bearing 
position, or problems so disabling that there is atrophy, 
disturbed circulation and weakness, or where there is inward 
bowing of the tendo Achillis with pain on manipulation and 
use, or definite tenderness with dorsiflexion of the great 
toe and limitation of dorsiflexion of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278 (2006).

Under DC 5280, for unilateral hallux valgus, a 10 percent 
rating is warranted if there has been an operation and 
resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 
5280.  A 10 percent rating is also warranted for a severe 
case, if equivalent to amputation of great toe.  Id.  As 
detailed below, VA medical records indicate the veteran 
underwent a cheilectomy of the left great toe to chisel off a 
bone spur on it; surgical resection of the metatarsal head 
was not noted.  Although the veteran's left great was 
surgically treated, it was not amputated.  Nor is there 
objective medical evidence indicating that the condition of 
the veteran's left great toe is the equivalent of having that 
toe amputated.  Therefore, a 10 percent evaluation under 
Diagnostic Code 5280 is not warranted.

VA medical records dated in December 1995 document that the 
veteran underwent a cheilectomy of the left first MTP joint, 
described as reconstruction surgery by a podiatrist.

In April 2002, the RO received the veteran's current claim 
for a compensable evaluation for his service-connected left 
great toe disability.

The September 2002 VA examination report includes the 
veteran's report of pain in his left great toe.  It was noted 
that he underwent surgery in 1996 because he developed a knot 
in the MTP joint of the left foot.  He did not require 
corrective shoes, inserts, or braces and had not missed work 
due to the toe disability.  Examination revealed no deformity 
of the left foot.  There was full range of motion of the toes 
and ankle, with no pain, fatigue, weakness, edema, 
tenderness, or lack of endurance.  The veteran's gait was 
normal, and there were no calluses, breakdown, or unusual 
shoe wear.  There was no hammertoe, high arch, or claw foot, 
and no hallux valgus or flat foot.  The diagnosis was surgery 
of the first left metatarsophalangeal joint with residuals. 

During the December 2002 VA examination, the veteran reported 
pain in his great toe and problems walking and standing.  He 
gave a history of surgery in 1996 that left his toe unable to 
dorsiflex or plantar flex and that caused pain.  Examination 
revealed a 21/2 inch scar from the bunionectomy on the left 
foot.  The first MTP joint was still painful and somewhat 
swollen.  The examiner said there was probably some arthritis 
in that joint.  Range of motion of the great toe was 
dorsiflexion and plantar flexion both to 0 degrees.  The 
diagnosis was post-operative bunionectomy of the left first 
MTP joint with continued pain, loss of motion, and swelling 
of the great toe at the MTP joint.

May 2003 VA medical records indicate that the veteran was 
treated for pain in his great left toe and knee after 
jogging.  It was noted that he took medication for suspected 
gout without relief.  On examination, there was no 
inflammation noted on the great left toe.

X-rays of the veteran's left toe taken by VA in July 2004 
revealed degenerative changes especially at the first MTP 
joint.

When examined by VA in April 2005, the veteran complained of 
left foot pain at the medial and plantar surface of the MP 
joint of the left great toe.  He had pain and stiffness of 
the MP joint of the left great toe, but no swelling, 
erythematous change, or symtoms at rest.  He had foot pain on 
walking or standing more than 30 minutes.  He had flare-ups 
of left foot pain with prolonged walking for more than 30 
minutes and said heavy lifting aggravated foot pain that the 
examiner described as additional functional limitation during 
flare ups.  He walked unassisted and did not require a shoe 
insert.  The veteran took prescribed pain medicaton.  The 
veteran stopped working in 2003.  He no longer worked as a 
corrections officer because he was unable to perform 
prolonged walking and standing due to his foot and ankle 
disabilities; and was able to perform daily activities.  The 
veteran was able to walk for about 20 to 30 minutes and tried 
to walk one mile but not very fast.  Prolonged walking 
aggravated left foot pain and he avoided jogging because of 
it.  

Objectively, the veteran walked into the examining room in 
regular steps with no limp and not using an assistive device.  
He was able to remove his shoes and socks by himself.  
Examination of the left great toe revealed tenderness at the 
medial and plantar surface of the MP joint with no 
erythematous change and no muscle atrophy or instability.  
Range of motion of the MP joint of the left great toe was 
dorsiflexion from 0 to 10 degrees with pain on flexing beyond 
that.  Plantar flexion was from 0 to 15 degrees, normal 
range, with some pain at 15 degrees.  The examiner noted that 
the exam revealed MP joint pain on motion, with additional 
loss of dorsiflexion due to pain, of 40 degrees, because 
normal dorsiflexion of the MP joint was from 0 to 50 degrees.  
There was no additional loss of motion with repeated use, and 
no fatigue, incoordination, or lack of endurance.  

Further, examination of the interphalangeal (IP) joint of the 
left great toe showed no tenderness, local pathology or 
limitation of motion.  There was no hallux valgus condition 
noted on the left foot.  There was a healed surgical scar at 
the dorsal aspect of the left great toe, from a bunionectomy.  
The scar was 0.2 by 4 centimeters (cm.) and was soft in 
texture.  The scar surface was smooth, with no depression or 
elevation.  The scar was superficial, with no adherence to 
the underlying tissue with no soft tissue loss.  The scar was 
stable, with no ulceration and no loss of skin covering.  The 
scar showed no evidence of inflammation and there was no pain 
to touch.  The scar was slightly hyper pigmented.  There was 
no scar contracture and no keloid formation.  The veteran's 
limitation of dorsiflexion of the MP joint was secondary to 
his arthritis change.  Examination of the left foot revealed 
no hammertoe, claw toe or flatfoot deformity.  Pedal pulses 
were palpable with no callus formation.

Additionally, the veteran was able to bear weight on both 
feet.  There was no functional limitation on regular walking 
and standing, but the veteran was unable to stand on the toes 
or squat down fully because of his ankle and left foot pain.  
Examination of the feet showed no callus, no skin breakdown, 
and no unusual shoe wear pattern.  There was no evidence of 
inflammatory arthritis.  The diagnosis was status post 
bunionectomy of the left great toe, degenerative joint 
disease of the MP joint of the left great toe with residual 
healed surgical scar at the dorsal aspect of the left great 
toe.

Upon review of the objective medical evidence of record, and 
giving the veteran benefit of the doubt, the Board is of the 
opinion that a 10 percent rating under DC 5284 for moderate 
foot disability is warranted.  In December 2002, the VA 
examiner reported limitation of motion, pain and swelling 
associated with the service-connected toe disability.  In 
April 2005, the VA examiner reported that the veteran 
experienced additional loss of dorsiflexion of the MP joint 
due to pain, of 40 degrees (normal dorsiflexion of the MP 
joint was 0 to 50 degrees).  That examiner concluded that the 
veteran had additional functional limitation during flare ups 
based on the veteran's report that heavy lifting aggravated 
his left foot pain.  The veteran also had tenderness at the 
plantar and medial surface of the MP joint.  Considering the 
evidence in the light most favorable to the veteran, the 
Board finds that it more nearly approximates, although does 
not precisely mirror, moderate foot disability, due to the 
service-connected left great toe disability and that a 10 
percent rating, but no more, is warranted.  See e.g., 
38 C.F.R. § 4.21 (2006).

However, a rating in excess of 10 percent is not warranted as 
the probative medical evidence is devoid of findings of 
moderately severe symptomatology such as to warrant an 
increased rating.  The record documents that the veteran does 
not walk with an assistive device nor does he use shoe 
inserts.  There is no evidence of fatigue, incoordination, 
atrophy, or lack of endurance due to the left toe disability.  
The veteran was able to bear weight on both feet, although he 
had difficulty standing on his toes due to his ankle and left 
foot pain.  Nor is there any evidence of malunion, such as to 
warrant a high rating.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
left great toe disability are contemplated in the currently 
assigned 10 rating.  There is no indication that pain, due to 
disability of the left great toe, causes functional loss 
greater than that contemplated by the 10 percent evaluation 
assigned herein.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

Additionally, the Board notes that recent VA examination 
reports in 2002 and 2005 include descriptions of a small 
surgical scar at the dorsal aspect of the great left 
associated with a bunionectomy.  A separate compensable 
evaluation for residual scars is warranted under Esteban v. 
Brown, 6 Vet. App. at 261-62, only where none of the 
symptomatology is duplicative or overlapping with other 
service-connected disability arising from the same injury to 
the same anatomical location.  However, here, the medical 
evidence reflects that the scar was healed, smooth, 
superficial, stable, and without ulceration, and the veteran 
has not contended otherwise.  Thus, a separate compensable 
rating for a symptomatic scar is not warranted. 

Accordingly, a 10 percent rating, but no more, is warranted 
for the veteran's service-connected left great toe 
disability.  The benefit of the doubt has been resolved in 
the veteran's favor to this limited extent.

3. All Disabilities

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, although the 
record reflects the veteran's statements that he was unable 
to work as a corrections officer due to his service-connected 
toe and ankle disabilities, the Board finds that there has 
been no showing, e.g., wage statements, employment records, 
etc., by the veteran that his service-connected hypertension, 
bilateral ankle and left toe disabilities, have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.	Recoupment of Special Separation Benefits

The veteran questions the propriety of the SSB recoupment 
from his VA disability compensation.

The record reflects that he was separated from active 
military service in January 1993.  At that time he received 
$46,201.57 as a special separation benefit (SSB) payment, as 
indicated on the veteran's official Certificate of Release or 
Discharge from Active Duty (DD Form 214).

In July 1996, the RO awarded a temporary total disability 
rating because the veteran was hospitalized for treatment of 
his great left toe.  In a letter dated that month, the RO 
advised the veteran of the temporary increase in disability 
compensation to the 100 percent rating, that he received a 
SSB of $46,201.57, and that the law stated that VA must hold 
back as many dollars of compensation as he received in SSB 
until the amount of the SSB was recouped.

In an October 2002 letter, the RO notified the veteran of the 
award of his 20 percent disability rating for his service-
connected hypertension, and that it would be withholding part 
of his VA compensation until his separation pay was recouped.  
The veteran was further informed that the law prohibited 
receipt of both the SSB payment and VA disability 
compensation.  

In October 2002 and January 2003 written statements, the 
veteran requested to receive part of his compensation instead 
of all of it being withheld to repay recoupment.  

In June 2003, the RO received the veteran's notice of 
disagreement with the RO's recoupment of his SSB benefit by 
withholding VA disability compensation in which he said that 
he received net separation pay in the amount of $38,000.

In its September 2004 statement of the case, the RO informed 
the veteran that (Section 653 of) Public Law 104-201 provides 
that, with respect to payments of separation pay received 
after December 5, 1991, VA shall recoup the amount of 
separation pay received by the veteran after withholding for 
Federal income tax. The RO informed him that after the 
separation pay was recouped, he would begin receiving monthly 
payments of VA compensation.

In a September 2004 response to the RO's inquiry, the 
Department of Finance and Accounting Service said that the 
veteran received a SSB payment in the amount of $46,201.57 
less federal withholding of $9,230.31, for a net payment of 
$36,961.26.

In a November 2004 letter, the RO advised the veteran of the 
corrected amount to be recouped from his compensation 
benefit.  He was advised that he would receive his full 
compensation benefit after VA recouped $36,961.26.  He was 
told that his request to have a portion of his compensation 
benefits paid to him in lieu of full recoupment of his 
separation pay balance was referred to the appropriate 
department to process his request.

In a June 2005 written statement, the veteran essentially 
requested a partially reduced recoupment due to his financial 
hardship.

In a September 2005 letter, the RO advised the veteran that 
his request to withhold a partial amount of SSB due to 
financial hardship was granted.

Congress requires the recoupment of the veteran's SSB payment 
from his VA disability compensation.  Military members are 
authorized to receive a SSB payment under the authority of 10 
U.S.C.A. § 1174a (West 2002).  Such payments are to be 
governed by 10 U.S.C.A. § 1174(h)(2) (West 2002).  See 10 
U.S.C.A. § 1174(g).  Section 1174(h)(2) provides that a 
member who has received separation pay under that section, or 
severance pay or readjustment pay under any other provision 
of law, based on service in the armed forces shall not be 
deprived, by reason of receipt of such separation pay, 
severance pay, or readjustment pay, of any disability 
compensation to which he is entitled under the law 
administered by VA.  However, there shall be deducted from 
that disability compensation an amount equal to the total 
amount of separation pay, severance pay, and readjustment pay 
received.  This statute is implemented by regulation in 38 
C.F.R. § 3.700(a)(5)(i) (2006).

The VA General Counsel has held that, "[i]n accordance with 
the provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."  See VAOPGCPREC 14-92; see also VAOGCPREC 
12-96 (VA required to recoup from a veteran's VA disability 
compensation the amount of non-disability severance pay.)

The requirements, both by statute, General Counsel opinion 
and regulation, are clear that the veteran cannot receive 
both VA disability compensation and his SSB payment.

The appeal as to this issue turns, therefore on a matter of 
law.  Appellant under the facts at the time of the recoupment 
was not entitled to payment of both benefits, and the 
recoupment, as such, was accordingly proper.

As noted above, a change in the overall evaluation has been 
made as a result of this decision.  To the extent that may 
alter the amount of the reimbursement, that matter is left to 
the RO.  Further, to the extent that the provisions of 
Section 641 of the National Defense Authorization Act for 
Fiscal Year 2004, concerning retirement pay and a veteran 
with a 50 percent or more rating may apply, that matter is 
also left to the RO.

The Board holds, on the very narrow issue of recoupment of 
the SSB under the facts then in effect was proper.



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for hypertension is denied.

A compensable rating prior to December 12, 2002, and a rating 
in excess of 10 percent thereafter, for a sprained left ankle 
with minimal residuals, is denied.

A compensable rating prior to December 12, 2002, and a rating 
in excess of 10 percent thereafter, for a right ankle injury 
with residual traumatic arthritis is denied.

A 10 percent evaluation, but no more, for a left great toe 
with traumatic arthritis, status post reconstruction, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

The recoupment of the special separation benefit pay by 
withholding VA compensation benefits was proper as 
accomplished in this case to this point.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


